Citation Nr: 0112054	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-34 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to restoration of a 20 percent disability 
evaluation for amblyopia, right eye, currently evaluated as 
10 percent disabling.

(The issue of whether a June 1985 Board of Veterans' Appeals 
decision should be revised or reversed on the grounds of 
clear and unmistakable error is addressed in a separate Board 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961 and from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board finds that it is unclear whether the veteran is 
currently seeking an increased rating, beyond the restoration 
of the 20 percent evaluation, for his right eye amblyopia.  
In his April 1997 claim and November 1997 notice of 
disagreement, the veteran indicated that his vision had 
worsened.  However, in his substantive appeal, he only 
addressed the propriety of the rating reduction, and the RO 
and the veteran's representative have developed the case as 
such.  Therefore, the Board refers the issue to the RO for 
clarification as to whether the veteran is seeking an 
increased rating for his amblyopia of the right eye.  If so, 
the RO should proceed with all appropriate development.


FINDINGS OF FACT

1.  By rating decision dated June 1973, the RO granted 
service connection for amblyopia, right eye, and assigned a 
20 percent disability evaluation effective from March 1973.

2.  By rating decision dated November 1997, the RO reduced 
the assigned disability evaluation to 10 percent effective 
from May 1997.



CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability 
evaluation for amblyopia, right eye, have been met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.951 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his disability evaluation for 
amblyopia of the right eye was improperly reduced.  The 
record shows that the RO originally granted service 
connection for amblyopia in a June 1973 rating decision and 
assigned a 20 percent disability evaluation effective from 
March 1973.  Thereafter, in a June 1984 rating decision, the 
RO found insufficient evidence to rate the veteran's 
amblyopia between June 1973 and January 1984 due to the 
veteran's whereabouts being unknown.  However, the RO took no 
action to reduce the assigned 20 percent evaluation during 
that time period, and resumed payment of the compensation 
benefits in January 1984.  In a June 1985 decision, the Board 
confirmed that the veteran was not entitled to payment of his 
compensation benefits between June 1973 and January 1984 
because he failed to provide the RO with a current address.

By rating decision dated November 1997, the RO reduced the 
assigned disability evaluation to 10 percent effective from 
May 1997.  The veteran expressed disagreement with this 
reduction and contended that his evaluation was protected 
because it had been in effect for more than 20 years.  The RO 
responded that, although the veteran was originally assigned 
an evaluation effective March 1973, payments were stopped in 
June 1973.  Therefore, the assigned disability evaluation had 
only been in effect since January 1984, when payments 
resumed.

Under the applicable law, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2000) (italics added).  In 
this case, the veteran's amblyopia was rated at 20 percent 
since March 1973 and the RO took no action to reduce this 
rating until November 1997.  While the Board recognizes that 
the veteran did not receive compensation between June 1973 
and January 1984, the Board finds this to be irrelevant 
because the law provides for a continuous rating, not 
continuous payments.  Therefore, because the veteran's 20 
percent disability evaluation has been in effect for over 20 
years, it is protected from reduction.


ORDER

Restoration of a 20 percent disability evaluation for 
amblyopia, right eye, is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

